EXHIBIT 10.2

ASSIGNMENT AND ASSUMPTION OF PURCHASE AGREEMENT




For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, STEADFAST ASSET HOLDINGS, INC., a California corporation
(“Assignor”), hereby assigns to STAR OASIS, LLC, a Delaware limited liability
company (“Assignee”), all of Assignor’s rights and obligations under and in
regard to that certain Purchase and Sale Agreement and Joint Escrow Instructions
dated
September 9, 2014, (as may have been amended or may hereafter be amended, the
“Purchase Agreement”), between Oasis Apartments, LLC, a Colorado limited
liability company (“Seller”) and Assignor for the purchase and sale of that
certain real property located in Colorado Springs, Colorado, as more
particularly described in Exhibit A attached hereto (the “Property”).


Assignee hereby agrees to and shall assume, perform and be fully responsible for
the performance of all of the obligations of Assignor under the Purchase
Agreement.


All of the provisions, covenants and agreements contained in the Assignment
shall extend to and be binding upon the respective legal representatives,
successors and assigns of Assignor and Assignee. This Assignment represents the
entire agreement between Assignor and Assignee with respect to the subject
matter of the Assignment, and all prior or contemporaneous agreements regarding
such matters are hereby rendered null and void and of no force and effect.


(SIGNATURES APPEAR ON FOLLOWING PAGE)




--------------------------------------------------------------------------------









WITNESS THE EXECUTION HEREOF, as of this December 19, 2014.


ASSIGNOR:
 
STEADFAST ASSET HOLDINGS, INC.,
a California corporation

                
By:
/s/ Ana Marie del Rio
 
Ana Marie del Rio, Vice President

                    


ASSIGNEE:
 
STAR OASIS, LLC
a Delaware limited liability company

        
By:
Steadfast Apartment Advisor, LLC, a
 
Delaware limited liability
 
company, its Manager

        
By:
/s/ Kevin J. Keating
 
Kevin J. Keating, Treasurer




    
                            



















--------------------------------------------------------------------------------



Exhibit A


DESCRIPTION OF THE LAND


Lot 1 in Grand Vista Filing No. 1, in the City of Colorado Springs, as per the
plat thereof recorded May 6, 1996 at Reception No. 96054433, as amended by
Corrected Surveyors Statement recorded November 30, 2005, at Reception No.
205191114, County of El Paso, State of Colorado.

